DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/023,717, filed 05/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-181376, filed on 10/01/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakimoto (US 20190221791 A1).

    PNG
    media_image1.png
    367
    350
    media_image1.png
    Greyscale
Regarding claim 1,

Wakimoto teaches a sealed battery, comprising:
an electrode body including a positive electrode (Fig. 3, 4; [0050]) and a negative electrode (Fig. 4, 5; [0051]);
a battery case housing the electrode body (Fig. 1, 100; [0044]); 
internal terminals which are individually connected to the positive electrode of the electrode body housed in the battery case (Fig. 15, 7; [0058]),
and are partially exposed to outside of the battery case (Fig. 15, 7c; [0058]);
and external terminals (Fig. 15, 6a; [0058]) which are connected to the respective internal terminals outside the battery case [0058], 
wherein the external terminals electrically connected to the positive electrode include a plate portion (Fig. 15, 6a) and a flange portion (Fig. 13A, 11c; [0060]),
 the plate portion has a rectangular shape (Fig. 13A, 6a; [0061], “rectangle”), 
and the plate portion includes an internal terminal joining portion formed at one end of the plate portion in a lengthwise direction (annotated Fig. 15, “internal joining portion”; [0089]), that is joined to a corresponding internal terminal (as described above),
 and an external device joining portion formed at another end of the plate portion in the lengthwise direction (annotated Fig. 15, “device joining portion”; [0089]), that is joined to an external device (Fig. 10, 6b; [0073]; the examiner interprets a separate current collector as an external device as defined in the specification), 
the flange portion is arranged in at least one side edge portion of the plate portion in a transverse direction (Fig. 13B, 11c) the flange portion rises approximately perpendicularly with respect to the plate portion (Fig. 13B, 11c), 
and a first imaginary line which passes through a nearest point of the internal terminal joining portion to the external device joining portion and which is parallel to the transverse direction of the plate portion intersects with the flange portion (annotated Fig. 10, yellow, double-sided arrow).
Regarding claim 2,
Wakimoto teaches the sealed battery according to claim 1 (see elements of claim 1 above), wherein a second imaginary line which passes through a farthest point of the internal terminal joining portion to the external device joining portion and which is parallel to the transverse direction of the plate portion intersects with the flange portion (annotated Fig. 10, black, double-sided arrow), and the flange portion (Fig. 13D, 80d) continuously exists between a first intersection of the first imaginary line and the flange portion (see elements of claim 1 above) and a second intersection of the second imaginary line and the flange portion (Fig. 13B, 11c, 80d; it is the examiner’s position that, once fixed with support portion 80d, the resulting demarcated flange portion is continuous).
Regarding claim 3,
Wakimoto teaches the sealed battery according to claim 1 (see elements of claim 1 above), wherein the flange portion is arranged in both side edge portions of the plate portion in the transverse direction (Fig. 13A, 6a, 11c; [0060]).
Regarding claim 4,
Wakimoto teaches the sealed battery according to claim 1 (see elements of claim 1 above), wherein each of the external terminals has a flat plate shape (Fig. 10, 6a, 6b, 8a, 8b).
Regarding claim 5,
Wakimoto teaches the sealed battery according to claim 1 (see elements of claim 1 above), wherein on at least one of the positive electrode side and the negative electrode side, a corresponding internal terminal of the internal terminals ([0018], “terminal”) and a corresponding external terminal of the external terminals ([0018], “current collector”) are constituted of different types of metal materials ([0018, “copper… aluminum”).
Regarding claim 6,
Wakimoto teaches the sealed battery according to claim 5 (see elements of claim 5 above), wherein one of the internal terminals is constituted of a metal material of which a main component is copper, and the corresponding external terminal is constituted of a metal material of which a main component is aluminum (see elements of claim 5 above).
Regarding claim 7,
Wakimoto teaches the sealed battery according to any one of claim 1 (see elements of claim 1 above), wherein each of the internal terminals includes a shaft portion which penetrates a corresponding external terminal of the external terminals and which is exposed to the outside of the battery case (Fig. 15, 7b), and a swaged portion that has been swaged so as to extend along an outer surface of the corresponding external terminal is formed at an end of the shaft portion on an exterior side of the battery case (Fig. 15, 7c; [0020], “crimped”), and the internal terminal joining portion is formed along an outer peripheral edge portion of the swaged portion (Fig. 15, 7c; [0020]). It is the examiners position that crimping and swaging both impart the same structure so as to extend along an outer surface of the corresponding external terminal is formed at an end of the shaft portion on an exterior side of the battery case [0020], such that the prior art structure anticipates the claim.  Claim 7 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728